October 30, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                            ANEITA J. WEAVER, Appellant

NO. 14-11-00516-CV                          V.

                                JOHN JAMAR, Appellee


                        ________________________________

       This cause was heard on the transcript of the record of the court below, and having
inspected the record, the Court holds there was no error in the judgment requiring
reversal, but there was error in the judgment as entered, which is capable of reformation
by this Court. Therefore, the judgment is MODIFIED, as follows: (1) the trial court’s
$62,000 award to Jamar for his renovation expenses is deleted, and (2) the portion of the
judgment ordering that John Jamar is liable for any unpaid Home Owners Association
Expenses and State and Local Taxes accrued as of the date of the judgment is revised to
read:
      The Court ORDERS and DECREES that John Jamar is liable to Aneita J.
      Weaver for $9,295.79 in unpaid Home Owners Association Expenses and
      $30,316.01 in unpaid State and Local Taxes accrued as of the date of the
      judgment.


      The Court orders the judgment AFFIRMED as MODIFIED.
      We further order this decision certified below for observance.